          Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,

                             Plaintiffs,

                     v.                                       Civil Action No. 1:20-cv-01419

DONALD J. TRUMP, President of the United States of
America, et al.,
                      Defendants.

                           DECLARATION OF LAURA RODNITZKY

   I, Laura Rodnitzky, make the following declaration based on my personal knowledge and declare

   under the penalty of perjury pursuant to 28 U.S.C. § 1746 that the following is true and correct:

      1. I am the Chief People Officer of 3Q Digital, a fully integrated digital marketing agency

          headquartered in Chicago, with employees located in San Francisco, Chicago, Denver,

          Austin, San Diego, Raleigh, Charlottesville, Dublin, and Singapore. 3Q Digital is a

          Delaware corporation established in 2008, with its executive headquarters located at 25

          East Washington Street, Suite 420, Chicago, Illinois 60602.

      2. I began my career with 3Q Digital in 2009. After spending several years on the digital

          marketing production side of the company, where I actively serviced our client accounts

          and led a large team of production and reporting associates, I transitioned to the operational

          side of the business. After 2 years running company-wide change management projects

          and the overall business operations, I then transitioned onto the human resources team, and

          ultimately became the Chief People Officer in 2018. As Chief People Officer, I lead the

          teams responsible for talent acquisition, talent development, human resources, benefits,

          people analytics, DEI (diversity, equity, and inclusion), and employee engagement, and

          culture.

                                                    1
   Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 2 of 14




3. 3Q Digital is the largest independent digital marketing agency in the United States. In 2019,

   we had over $15 million in Gross Income. Our customer base includes leading brands such

   as Square, TurboTax, Mailchimp, TheRealReal, and Wine.com, and we partner with

   leading technology companies including Facebook, Twitter, Pinterest, LinkedIn, Google,

   Microsoft, and Apple Computers. For many of our customers, we manage their global

   digital marketing campaigns. 3Q Digital spends over a billion dollars on behalf of its clients

   and their marketing strategies every year.

4. 3Q is a worldwide industry leader and our clients expect quality service. Our best-in-class

   search, paid social media, and display techniques are combined with select technology

   partners and our in-house mobile, landing page optimization, design, and analytics teams

   for top-to-bottom campaign optimization. Over the course of many years, 3Q Digital has

   developed proprietary practices that, upon public distribution, have since become the

   industry standard. Our Alpha Beta campaign structure and Lin-Rodnitzky Ratio are

   considered best practices for measuring account health. Our proprietary single-objective

   social techniques have helped clients reach and convert high-performing new audiences.

   We offer our clients a unique Strategic Growth Assessment™, developed and executed by

   our Strategy Team, with recognition that the most significant opportunity for transcendent

   client growth integrates best-in-class channel management with wider-scope marketing

   levers.

5. We currently have 330 employees in the United States, consisting of U.S. Citizens and

   foreign nationals. More than 95% of our U.S. staff are U.S. citizens or Legal Permanent

   Residents. In addition to our operations in the United States, 3Q Digital has a global




                                             2
   Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 3 of 14




   presence. Our two international offices and six international employees serve our

   international clients.

6. The success of 3Q Digital thus far has been primarily due to the diligent efforts and

   dedication of our knowledgeable management and support staff, whose expertise has made

   3Q Digital into a profitable company. We seek to hire the very best in the field, so that

   when our clients come to us with questions and problems that need to be solved, they know

   they are getting serious value for their money that they cannot get elsewhere. Our

   reputation—for being an industry leader, for being able to make our clients leaders in their

   own industries, and for being able to deliver integrated marketing strategies that allow our

   clients to grow their own businesses—is everything in a competitive marketplace. Hiring

   the best person possible for any opening we have allows us to anticipate and stay ahead of

   industry trends so that we can better serve our clients and position them for success. In a

   service industry, our people are our most valuable asset.

7. Because of the success we have built thanks to our employees, we have been able to truly

   support our employees and our clients during the economic downturn caused by the

   COVID-19 pandemic. Many of our competitor agencies suffered massive layoffs during

   these trying economic times. We furloughed approximately 3% of our staff in the spring,

   but have already been able to bring many of them back to full-time work, and we have not

   down-sized or laid off any U.S. workers due to COVID challenges. We also continue to

   give back to the communities where we have a presence. In fact, 3Q employees donated

   over $7,000 to national and local organizations during COVID and the recent turbulent

   movements facing our nation. We continue to provide services at a discounted rate for




                                            3
   Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 4 of 14




   companies impacted by COVID and provide pro bono services to non-profits around the

   country.

8. Recruiting and retaining the best talent includes employing international workers on H-1B

   visas when necessary. 3Q Digital has had great success with employing international

   workers on H-1B visas. We sponsor two to three H-1B employees every year and currently

   employ four such workers in our offices in the United States, all in positions that we simply

   could not fill with U.S. talent.

9. As a data-driven company, the scientific and analytic background that many of our H-1B

   employees have is highly valuable and not easily found in many applicants, which

   empowers our company to continue to evolve. We strive to stay abreast of market trends,

   such as the movement towards decision sciences and analytics. The H-1B program has

   allowed us to strengthen our competitiveness by hiring workers with specialized skillsets,

   including deep analytics analysis.

10. We have also found that an international workforce leads to more creativity and

   productivity in the workplace, thanks to the diversity of perspectives and experience. This

   not only helps us to build a rich and more fulfilling workplace culture for all employees,

   but helps us develop successful global strategies for clients who are trying to reach a global

   customer base. Our ability to bring broad and diverse perspectives to the table is

   increasingly demanded by both current and potential clients, whose diversity-and-inclusion

   initiatives require that the vendors they hire have a diverse employee base, so as to better

   develop successful global strategies.

11. Our H-1B employees have made invaluable contributions to 3Q’s success, enhancing our

   reputation for global excellence, expanding our service offerings, and boosting our overall



                                             4
   Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 5 of 14




   revenues by using their unique and specialized skill sets to develop new and creative

   solutions for our clients. Our H-1B employees are critical to our expansion plans, both

   domestically and worldwide. Improving the quality of our client services, enhancing our

   data analytics, and leading on diversity-and-inclusion initiatives for our clients—and thus

   staying ahead of market trends and giving our clients a competitive edge in their own

   industries—would not be possible if we could not hire H-1B workers.

12. Our employees best serve our needs when they are able to be present in our U.S. offices or

   onsite with our clients. Barring that, at the very least, our employees best serve our needs

   when they are in the same or similar time zone as their team members and client. These

   requirements exist because the innovations that our employees create are best attained

   through the collaborative environment we have at 3Q. It is extremely challenging, if not

   impossible, recreate through online interaction the creativity and productivity that our

   employees generate through collaborative, in-person innovation—whether at 3Q’s offices

   or on-site with clients. It is thus critical that we be able to bring the best and the brightest

   people we can hire to the United States through the H-1B visa program. Working remotely

   is not a viable, long-term solution.

13. On or about March 30, 2018, 3Q Digital filed an H-1B nonimmigrant visa petition with

   U.S. Citizenship and Immigration Services (USCIS) on behalf of Mr. Balaji Bhat. We wish

   to hire Mr. Bhat as a Search Engine Marketing Account Manager in our San Francisco

   office. As a Search Engine Marketing Account Manager, Mr. Bhat will be responsible for

   the design and execution of paid search strategy, managing projects for client accounts,

   and acting as the primary paid search point of contact for assigned clients by answering

   client emails and leading weekly calls. He will drive paid search strategy for top-tier



                                              5
   Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 6 of 14




   clients; create roadmaps, plan strategic initiatives, and optimize efforts to hit client goals

   and targets; set and hit client targets for both volume and return on investment; identify

   and execute tasks that will have the most significant impact on hitting targets; quantify and

   prioritize initiatives and opportunities accordingly; monitor campaigns to ensure an

   account is pacing well relative to budgets and targets; and implement testing initiatives in

   key areas such as ad creatives, landing-page messaging, landing-page layout, audience

   segmentation, placements, networks, and third-party tools. Mr. Bhat’s work is essential to

   meeting our largest client’s needs and is essential to retaining their business.

14. At the time of filing the H-1B petition, Mr. Bhat was already employed at 3Q Digital as a

   Search Engine Marketing Account Manager pursuant to F-1 OPT (optional practical

   training) status. He sought a change of status to H-1B nonimmigrant status in conjunction

   with our petition. Prior to joining 3Q Digital, Mr. Bhat earned a bachelor’s degree in

   Economics and a Certificate in New Media and Humanities from the University of

   Massachusetts in Amherst, Massachusetts.

15. We sponsored Mr. Bhat for an H-1B visa because he has been working on a significant

   client account for the past three years and, through his creativity and skill set, he has built

   up the client relationship in a way that no one else would be able to replicate easily. As one

   of the longest-standing 3Q team members on this client’s account, He has developed

   intimate knowledge of the client, their marketing needs, the history of prior strategies and

   what has been successful and what has not. He combines this knowledge with his own

   creative talent to develop the strategy of how to spend the client’s marketing budget and

   translate that into success. However, this client requires on-site service because 3Q

   Digital’s marketing strategies are integrated into the client’s business. The client further



                                             6
   Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 7 of 14




   demands that 3Q Digital staff its account with employees who are available to work in the

   same time zone. Staffing their account in this manner has been necessary to help them

   become, and will be necessary to allow them to remain, a leader in their industry.

16. Because of the irreplaceable contributions Mr. Bhat brings to this significant client account

   and ultimately to our bottom line, 3Q Digital has gone to extraordinary lengths to retain

   Mr. Bhat as an H-1B employee. On June 22, 2018, USCIS issued a Request for Evidence

   requesting additional evidence that the role of Search Engine Marketing Account Manager

   is a specialty occupation requiring a minimum of a bachelor’s degree in a specific field.

   On September 13, 2018, we responded to the Request for Evidence. On November 27,

   2018, USCIS denied our H-1B petition.

17. Mr. Bhat’s OPT work authorization expired on September 30, 2018, and he was forced to

   depart the United States after his work authorization document expired. His departure

   represented a significant setback for us because of our client’s demand for on-site service

   and same-time-zone availability. Ever since he departed the United States in 2018, Mr.

   Bhat has continued to work for 3Q Digital and this significant client account from abroad,

   first as a contractor and then as an employee through our Singapore entity. He has

   maintained U.S. working hours in order to do so, which has been extraordinarily difficult

   for both Mr. Bhat and his colleagues in the United States. Singapore is literally on the other

   side of the world—and therefore in an opposite time zone—which putts the United States’

   working hours and Singapore’s working hours at opposite times of day. Since 2018, Mr.

   Bhat has been waking up at 10-11 pm his time from Sunday until Thursday to meet the

   same-time-zone requirement. He has been unable to lead a normal life in Singapore,




                                             7
   Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 8 of 14




   keeping as he does opposite hours from everyone around him. Keeping these hours is not

   sustainable for him.

18. Mr. Bhat’s skills and experience are so valuable to 3Q Digital that in March 2019, we filed

   a lawsuit against USCIS pursuant to the Administrative Procedures Act in the U.S. District

   Court for the District of Columbia. We filed for summary judgment on June 28, 2019. On

   March 6, 2020, the Court found that USCIS abused its discretion in denying our H-1B

   petition. On June 15, 2020, after we followed up with the U.S. Attorney’s Office regarding

   the decision, USCIS approved our H-1B petition on behalf of Mr. Bhat as valid from June

   15, 2020 until September 6, 2021.

19. It took more than three months from the date of summary judgment being granted to USCIS

   approval of our H-1B petition—and that only occurred upon our prodding the U.S.

   Attorney’s Office. Mr. Bhat immediately began compiling all the necessary paperwork,

   and within a week of receiving approval, on June 24, 2020, filed a DS-160 Nonimmigrant

   Visa Form and simultaneously began the process to request an emergency H-1B visa

   interview, as all U.S consulates at the time were closed for routine visa appointments due

   to the worldwide coronavirus pandemic.

20. On June 22, 2020, before Mr. Bhat was able to obtain an H-1B nonimmigrant visa

   appointment, President Donald J. Trump issued an executive order suspending the issuance

   of several categories of nonimmigrant visas beginning on June 24, 2020. Because the

   suspension included H-1B visas, Mr. Bhat remains in Singapore to this day, awaiting the

   opportunity to apply for an H-1B visa stamp and enter the United States to continue

   working for 3Q Digital.




                                            8
   Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 9 of 14




21. To date, 3Q has spent over $36,000 to procure an H-1B visa for Mr. Bhat. We will not be

   able to recognize any return on that investment until he can return to the United States.

22. It is not possible to overstate the value that Mr. Bhat brings to 3Q, our client service, our

   teams’ productivity and creativity, and our competitive advantage. It is for this reason that

   we have continued our efforts to bring Mr. Bhat back to the United States to work with our

   employees and clients here. Our inability to do so thus far has affected 3Q’s business plans

   in the following ways:

       a. As noted above, Mr. Bhat is staffed on one of 3Q’s largest and most important client

           accounts, and his work contributes to the large growth that this client is

           experiencing. This staffing decision reflects the significant value-add Mr. Bhat

           brings to 3Q’s work for this important client, as well as the value the client has

           placed on Mr. Bhat’s contributions—thanks in large part to the unique client

           relationship Mr. Bhat has developed. But while Mr. Bhat remains in Singapore, 3Q

           is unable to obtain the collaboration and synergies we otherwise would be able to

           recognize if he was in the same country and time zone as the client and the rest of

           the team members. Such in-person collaboration and innovation cannot be

           recreated through remote work. Our inability to staff our best team on our top

           accounts undermines the service we are able to provide and, ultimately, our

           reputation as a leader in the industry.

       b. Because Mr. Bhat is unable to work the same hours as the rest of the team, he is

           unable to pursue team management opportunities within the team, to the detriment

           of 3Q. In our industry, it is unheard of for someone to have as much tenure and

           experience as Mr. Bhat, but not yet be able to transition into a people-management



                                             9
Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 10 of 14




      role, to teach, mentor, and grow other employees. But Mr. Bhat has not been able

      to move into such a position and share his knowledge and experience with other

      people at 3Q, because such mentorship is only truly effective with in-person client

      and colleague interactions. Because Mr. Bhat cannot be here in the United States,

      3Q cannot promote him to a people-manager role, and we are thereby losing the

      ability to capitalize on his skills and experience, both from a people development

      standpoint, as well as a higher billable rate to the client, and enhanced revenue for

      3Q, should Mr. Bhat advance to such a people management role. We will not be able

      to truly recognize the value that he can bring to our company until he is able to

      return to the United States.

   c. Additionally, our U.S.-based team members are sometimes required to work non-

      standard hours to be able to sufficiently overlap with Mr. Bhat, causing a burden

      on those individuals that could lead to potential burn-out if it needed to happen for

      a sustained period of time. Starting work prior to 8 am or scheduling calls well past

      5 pm local time is not uncommon for our U.S.-based team.

   d. If Mr. Bhat cannot return to the United States before his H-1B status expires in

      September 2021, looking for a U.S.-worker replacement for the value that Mr. Bhat

      brings to the client and 3Q teams would be challenging, to say the least. Because

      of the skill set Mr. Bhat brings to 3Q, combined with three years of building client

      relationships and developing detailed knowledge of our client’s account, it would

      be onerous and costly to find someone to adequately step into his shoes. And even

      then, any replacement would not have the same client relationship and trust that

      Mr. Bhat has developed.



                                       10
Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 11 of 14




   e. Because Mr. Bhat is overseas, our ability to enroll him in training and development

      activities are diminished. This minimizes our ability to invest in the talent we see

      in Mr. Bhat, to the detriment of 3Q Digital.

   f. Due to the significant time zone differences, Mr. Bhat is only able to overlap with

      our client and his team members four days per week, and not for the entire workday.

      Additionally, to have sufficient overlap, Mr. Bhat is working midnight hours, local

      time. In fact, 3Q Digital ends up expending additional resources in order to make

      up for the time zone difference, resources that could be more effectively and

      efficiently deployed elsewhere if Mr. Bhat were in the United States.

   g. As Mr. Bhat is the search engine marketing specialist on the large client account to

      which he is assigned, 3Q Digital misses out on strategic collaboration that would

      occur through organic brainstorming. 3Q Digital also misses out on discussions

      that would otherwise occur through inter-office interactions, which is critical for

      success.

   h. In short, as long as Mr. Bhat is unable to come to the United States, 3Q’s

      productivity and innovation will be harmed in ways that can never be recouped if

      our reputation suffers harm as a result.

   i. Due to his non-resident status in Singapore, 3Q has been forced to pursue

      immigration authorization for Mr. Bhat from the Singapore government, which

      causes additional administrative and financial burdens that we would not incur if

      he were back in the United States. In particular, Mr. Bhat’s Employment Pass for

      Singapore will expire in October 2020, and 3Q Digital is currently going through

      the necessary administrative steps to ensure that he is able to continue working in



                                       11
  Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 12 of 14




           Singapore, since it is still unclear when he will be able to return to the United States.

           But for the Presidential Proclamation, we would not have to incur these expenses

           and additional administrative obligation. And once these expenses are incurred,

           they will be unrecoverable.

23. I am unaware of any reason, aside from the June 22 Proclamation, that would prohibit Mr.

   Bhat from receiving his visa to the United States.

24. In addition, because of the Presidential Proclamation, Mr. Bhat is unable to be with his

   family in San Francisco, CA and is having to manage the physical and mental toll that

   comes from the strain of working irregular hours in Singapore to have at least some overlap

   with the team and clients. The indeterminate amount of time that Mr. Bhat is left in limbo

   waiting to hear if/when he will be able to come back to the United States further exacerbates

   the impact of this order.

25. Apart from depriving us specifically of Mr. Bhat’s invaluable contributions to the

   company, the Presidential Proclamation prevents us from hiring H-1B employees

   generally. Without H-1B employees, we will have great difficulty maintaining our quality

   of service and competitive edge. The best employee for a position is not always a U.S.

   worker, but the Presidential Proclamation limits the candidates we may consider. This

   harms our ability to remain nimble during a turbulent economic environment, find the best

   talent, and further harms our diversity and inclusion efforts as a company. Although we are

   not an H-1B dependent firm, we will hire them when they are the best candidate for an

   opening. And sometimes, H-1B applicants have been the only acceptable candidate for an

   opening. For example, we had a job opening for well over a year that was ultimately filled

   with an H-1B candidate. In an extremely competitive marketplace, the talent we recruit and



                                              12
  Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 13 of 14




   retain is how we maintain our industry leadership and our stellar reputation with our clients.

   We anticipate, for example, movement in our industry in the next six months towards

   stronger data analytics and also diversity-and-inclusion efforts that support more effective

   global marketing strategies. We need to be able to remain ahead of these trends by hiring

   the H-1B professionals who bring these skills and diversity of perspectives to the table. 3Q

   has specific diversity-and-inclusion metrics to meet by December 2020, and the

   Proclamation hamstrings our efforts to hire and retain the talent that allows us to be a first-

   mover on industry developments and meet these internal goals. This is particularly harmful

   to us at a time when we need every competitive advantage to maintain our success as the

   largest independently owned digital marketing agency. Without being able to hire

   employees who require H-1B sponsorship, we will miss out on their talent that enables to

   give our clients what they demand. This lost opportunity and inability to hire the best

   candidates will harm our reputation and thus our market share in the industry.

26. The President’s ban deprives companies like ours from temporarily employing talented

   foreign nationals in the manner Congress provided in the immigration laws and regulations.

   It is difficult for me to understand why the President believes our sponsorship of foreign

   nationals for H-1B petitions would somehow take away from the United States’ economic

   recovery. Our preference is to hire U.S. workers, but when we are unable to fill key roles

   that are critical to our own and our clients’ success with U.S. workers, we expand our

   search and often find talented foreign nationals who are fantastic fits for 3Q Digital and

   who boost our productivity and innovation for our clients—and therefore for the U.S.

   economy. Just as these foreign nationals contribute to our successes, our inability to recruit

   and hire these critical workers detracts from our successes and our overall performance.



                                             13
      Case 1:20-cv-01419-APM Document 53-32 Filed 07/31/20 Page 14 of 14




   27. 3Q Digital is willing to serve as a class representative on behalf of those who are similarly

       situated.

   28. I know that if the class is certified we will be representing more than our company in this

       case and would represent the similar interests of a large number of employers with

       approved nonimmigrant visa petitions that will be subject to the President’s Proclamation,

       and thus cannot have the visas issued to their sponsored employees without meeting new

       requirements enforced and implemented by the Department of State and other government

       agencies. I have spoken with the lawyers who represent me about what being a class

       representative means. I am willing and able to help similarly situated employers because

       we are all suffering due to the unfair restrictions on the entry of nonimmigrant workers

       imposed by this Administration.

   29. I understand that a class representative has claims that are typical of members of the class.

       By typical, I understand that our claims against Defendants are like the claims of other U.S.

       employers in the class because 3Q Digital and each of them has, or will receive the same

       unlawful treatment pursuant to the Proclamation and its implementation at consulates.

   30. On behalf of 3Q Digital, I know of no conflict which would prevent it from being a

       representative of other U.S. employers in the same situation. I have the authority to state

       on behalf of 3Q Digital that it is willing to accept this role.

Executed this 23th day of July 2020 at Chicago, IL.




                                                            Laura Rodnitzky, Chief People Officer
                                                            3Q Digital


                                                 14
